


Appendix A


DIEBOLD, INCORPORATED
ANNUAL CASH BONUS PLAN


1.Purpose. The purpose of the Diebold, Incorporated Annual Cash Bonus Plan (As
Amended and Restated April 23, 2015) (the “Plan”) is to attract and retain key
executives for Diebold, Incorporated, an Ohio corporation (the “Corporation”),
and its Subsidiaries and to provide such persons with incentives for superior
performance. Incentive Bonus payments made under the Plan are intended to
constitute Performance-Based Compensation, and the Plan shall be construed
consistently with such intention.
2.Definitions. As used in this Plan,


“Board” means the Board of Directors of the Corporation.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committee” means the Compensation Committee of the Board or any other committee
appointed by the Board to administer the Plan; provided, however, that in any
event the Committee shall be comprised of not less than two directors of the
Corporation, each of whom shall qualify as an “outside director” for purposes of
Section 162(m) and Section 1.162-27(e)(3) of the Regulations.
“Covered Employee” means for any calendar fiscal year of the Corporation, an
employee who is, or who the Committee determines is reasonably likely to be, a
“covered employee” within the meaning of Section 162(m) with the interpretation
contained in Internal Revenue Service Notice 2007-49.
“Eligible Executive” means a Covered Employee and any other executive officer or
other employee of the Corporation or its Subsidiaries designated by the
Committee.
“Incentive Bonus” shall mean, for each Eligible Executive, a bonus opportunity
amount determined by the Committee pursuant to Section 5 below.
“Management Objectives” means the achievement of a performance objective or
objectives for a Performance Period established pursuant to this Plan for
Eligible Executives. Management Objectives may be described in terms of
Corporation-wide objectives or objectives that are related to the performance of
the individual Eligible Executive or of the Subsidiary, division, department or
function within the Corporation or Subsidiary in which the Eligible Executive is
employed. The Management Objectives shall be limited to specified levels of,
growth in or relative peer company performance in one or more of the following
(and, subject to compliance with Section 162(m), the Committee may, for a
Performance Period, amend or adjust the applicable Management Objective(s) or
other terms and conditions relating thereto in recognition of (1) asset
write-downs; (2) litigation or claim judgments or settlements; (3) the effect of
changes in tax laws, accounting principles, regulations, or other laws or
regulations affecting reported results; (4) any reorganization and restructuring
programs; (5) acquisitions or divestitures; (6) unusual, nonrecurring or
extraordinary items identified in the Corporations' audited financial
statements, including footnotes; or (7) capital charges):
(i)
Sales, including (i) net sales, (ii) unit sales volume, and (iii) aggregate
product price;

(ii)
Share price, including (i) market price per share, and (ii) share price
appreciation;

(iii)
Earnings, including (i) earnings per share, reflecting dilution of shares, (ii)
gross or pre-tax profits, (iii) post-tax profits, (iv) operating profit, (v)
earnings net of or including dividends, (vi) earnings net of or including the
after-tax cost of capital, (vii) earnings before (or after) interest and taxes
(“EBIT”), (viii) earnings per share from continuing operations, diluted or
basic, (ix) earnings before (or after) interest, taxes, depreciation and
amortization (“EBITDA”), (x) pre-tax operating earnings after interest and
before incentives, service fees and extraordinary or special items, (xi)
operating earnings, (xii) growth in earnings or growth in earnings per share,
(xiii) total earnings;

(iv)
Return on equity, including (i) return on equity, (ii) return on invested
capital, (iii) return or net return on assets, (iv) return on net assets, (v)
return on equity, (vi) return on gross sales, (vii) return on investment, (viii)
return on capital, (ix) return on invested capital, (x) return on committed
capital, (xi) financial return ratios, (xii) value of assets, and (xiii) change
in assets;





--------------------------------------------------------------------------------




(v)
Cash flow(s), including (i) operating cash flow, (ii) net cash flow, (iii) free
cash flow, and (iv) cash flow on investment;

(vi)
Revenue, including (i) gross or net revenue, and (ii) changes in annual
revenues;

(vii)
Margins, including (i) adjusted pre-tax margin, and (ii) operating margins;

(viii)
Income, including (i) net income, and (ii) consolidated net income;

(ix)
Economic value added;

(x)
Costs, including (i) operating or administrative expenses, (ii) operating
expenses as a percentage of revenue, (iii) expense or cost levels, (iv)
reduction of losses, loss ratios or expense ratios, (v) reduction in fixed
costs, (vi) expense reduction levels, (vii) operating cost management, and
(viii) cost of capital;

(xi)
Financial ratings, including (i) credit rating, (ii) capital expenditures, (iii)
debt, (iv) debt reduction, (v) working capital, (vi) average invested capital,
and (vii) attainment of balance sheet or income statement objectives;

(xii)
Market or category share, including (i) market share, (ii) volume, (iii) unit
sales volume, and (iv) market share or market penetration with respect to
specific designated products or product groups and/or specific geographic areas;

(xiii)
Shareholder return, including (i) total shareholder return, stockholder return
based on growth measures or the attainment of a specified share price for a
specified period of time, and (ii) dividends; and

(xiv)
Objective nonfinancial performance criteria measuring either (i) regulatory
compliance, (ii) productivity and productivity improvements, (iii) inventory
turnover, average inventory turnover or inventory controls, (iv) net asset
turnover, (v) customer satisfaction based on specified objective goals or
company-sponsored customer surveys, (vi) employee satisfaction based on
specified objective goals or company-sponsored employee surveys, (vii) objective
employee diversity goals, (viii) employee turnover, (ix) specified objective
environmental goals, (x) specified objective social goals, (xi) specified
objective goals in corporate ethics and integrity, (xii) specified objective
safety goals, (xiii) specified objective business expansion goals or goals
relating to acquisitions or divestitures, and (xiv) succession plan development
and implementation.



“Performance-Based Compensation” means qualified “performance-based
compensation” within the meaning of Section 162(m) including, without
limitation, Regulations Section 1.162.27.
“Performance Period” means the period for which performance is calculated, which
shall be the Plan Year unless otherwise specified by the Committee.
“Plan Year” means the Corporation’s fiscal year which begins on January 1 and
ends on December 31, with the first Plan Year of the Plan commencing January 1,
2015 and ending December 31, 2015.
“Pro-rated Incentive Bonus” means an amount equal to the Incentive Bonus
otherwise payable to an Eligible Executive for a Performance Period in which the
Eligible Executive was actively employed by the Corporation or a Subsidiary,
multiplied by a fraction, the numerator of which is the number of days the
Eligible Executive was actively employed by the Corporation or a Subsidiary
during the Performance Period and the denominator of which is the number of days
in the Performance Period.
“Regulations” mean the Treasury Regulations promulgated under the Code, as
amended from time to time.
“Section 162(m)” means Section 162(m) of the Code and the Regulations and other
guidance promulgated thereunder.
“Subsidiary” means a corporation, partnership, joint venture, unincorporated
association or other entity in which the Corporation has a direct or indirect
ownership or other equity interest.
“Termination for Cause” means a termination employment of an Eligible Executive
by the Corporation or a Subsidiary for the reasons set forth in the definition
of Termination for Cause in the Corporation’s Amended and Restated 1991 Equity
and Performance Incentive Plan.
3.Administration of the Plan. The Plan shall be administered by the Committee,
which shall have full power and authority to construe, interpret and administer
the Plan and shall have the exclusive right to establish Management Objectives
for a Performance Period and the amount of Incentive Bonus payable to each
Eligible Executive upon the achievement of the specified Management Objectives.




--------------------------------------------------------------------------------




4.Eligibility. Eligibility under this Plan is limited to Eligible Executives
designated by the Committee in its sole and absolute discretion.


5.Awards.


(a)Not later than the earlier (i) of the ninetieth (90th) day after the
beginning of the applicable Performance Period, or (ii) the expiration of
twenty-five percent (25%) of the applicable Performance Period (and upon which
date the outcome of the Management Objective(s) applicable to such Incentive
Bonus are substantially uncertain), the Committee shall establish the Management
Objective(s) for each Eligible Executive and the amount of Incentive Bonus
payable (or formula for determining such amount) upon full achievement of the
specified Management Objective(s). The Committee may further specify in respect
of the specified Management Objective(s) a minimum acceptable level of
achievement below which no Incentive Bonus payment will be made and shall set
forth a formula for determining the amount of any payment to be made if
performance is at or above the minimum acceptable level but falls short of full
achievement of the specified Management Objective(s). The Committee may not
modify any terms of awards established pursuant to this Section 5, (other than
in connection with an Eligible Executive's death or disability, or a change in
control), except to the extent that after such modification the Incentive Bonus
would continue to constitute Performance-Based Compensation.


(b)The Committee retains the discretion to reduce the amount of any Incentive
Bonus that would be otherwise payable to an Eligible Executive (including a
reduction in such amount to zero), provided that the Committee’s exercise of
such discretion does not cause the Incentive Bonus to fail to qualify as
Performance-Based Compensation.


(c)To comply with Section 162(m), the maximum amount of the Incentive Bonus
payable to an Eligible Executive under the Plan for a calendar year is Ten
Million Dollars ($10,000,000).


6.Committee Certification. In compliance with Section 162(m), as soon as
reasonably practicable after the end of each Performance Period, the Committee
shall determine whether the applicable Management Objective(s) has/have been
achieved and the amount of the Incentive Bonus to be paid to each Eligible
Executive for such Performance Period and shall certify such determinations in
writing.


7.Payment of Incentive Bonuses. Incentive Bonuses shall be paid within thirty
(30) days after Committee’s written certification pursuant to Section 6, but in
no event later than two and a half months from the end of the Performance
Period. Notwithstanding the foregoing, the Committee in its discretion may
permit an Eligible Executive to defer the payment of an Incentive Bonus;
provided that an election to defer payment of all or any part of an Incentive
Bonus under the Plan shall be made in accordance with such rules as may be
established by the Committee in order to comply with Section 409A of the Code
and such other requirements as the Committee shall deem applicable to the
deferral.


8.Termination of Employment.


(a)Except as otherwise provided in Section 8(b), if an Eligible Executive’s
employment with the Corporation and its Subsidiaries terminates prior to the
last day of a Performance Period, all of the Eligible Executive’s rights to an
Incentive Bonus for such Performance Period shall be forfeited.


(b)If an Eligible Executive’s employment with the Corporation and its
Subsidiaries is terminated by reason of the Eligible Employee’s death or
disability (or, in the Committee’s discretion any other termination other than a
Termination for Cause, to the extent not established by another applicable
agreement) during a Performance Period, the Eligible Executive (or the Eligible
Executive’s estate) will be paid a Pro-rated Incentive Bonus. Payment of such
Pro-rated Incentive Bonus will be made at the same time and in the manner as
Incentive Bonuses are paid to other Eligible Executives pursuant to Section 7 of
the Plan.


9.No Right to Bonus or Continued Employment. Neither the establishment of the
Plan, the provision for or payment of any amounts hereunder nor any action of
the Corporation, the Board or the Committee with respect to the Plan shall be
held or construed to confer upon any person (a) any legal right to receive, or
any interest in, an Incentive Bonus or any other benefit under the Plan or (b)
any legal right to continue to serve as an officer or employee of the
Corporation or any Subsidiary of the Corporation.


10.Withholding. The Corporation shall have the right to withhold, or require an
Eligible Executive to remit to the Corporation, an amount sufficient to satisfy
any applicable federal, state, local or foreign withholding tax requirements
imposed with respect to the payment of any Incentive Bonus.






--------------------------------------------------------------------------------




11.Nontransferability. Except as expressly provided by the Committee, the rights
and benefits under the Plan shall not be transferable or assignable other than
by will or the laws of descent and distribution.


12.Amendment and Termination. The Committee may amend the Plan from time to
time, provided that any such amendment is subject to approval by the
shareholders of the Corporation to the extent required to satisfy the
requirements of Section 162(m), and provided further that any such amendment
shall not, after the end of the ninety (90) day/25% period described in Section
5(a) of the Plan, cause the amount payable under an Incentive Bonus to be
increased as compared to the amount that would have been paid in accordance with
the terms established within such period. The Committee may also terminate the
Plan at any time; provided, however, that no termination shall adversely affect
the rights of any Eligible Executive with respect to any Performance Period that
commenced prior to such termination.


13.Governing Law. The Plan shall be construed, administered and enforced in
accordance with the laws of the State of Ohio without regard to conflicts of
law.


14.Code Section 409A. It is intended that payments of Incentive Bonuses under
the Plan qualify as short-term deferrals exempt from the requirements of Section
409A of the Code. In the event the Committee permits deferrals pursuant to
Section 7 of the Plan, it is intended that such deferrals of Incentive Bonuses
will be deferred and paid in a manner that complies with the requirements of
Section 409A of the Code and the Regulations promulgated thereunder.


15.Clawback. All Incentive Bonuses paid under the Plan are subject to any
clawback policy of the Corporation as in effect from time to time and, in
accordance with such policy, may be subject to the requirement that such
Incentive Bonuses be repaid to the Corporation after they have been paid.


16.Unfunded Plan. The Plan is an unfunded compensation plan, and all payments to
be made hereunder shall be paid from the general funds of the Corporation.


17.Effective Date. Subject to its approval by the shareholders, this Plan shall
remain effective until the first annual meeting of the Corporation’s
shareholders held in the Corporation’s 2020 calendar fiscal year, subject to any
further stockholder approvals (or re-approvals) mandated for Performance-Based
Compensation, and subject to the right of the Board to terminate the Plan, on a
prospective basis only, at any time.


